 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                     ***
 6    DEUTSCHE BANK NATIONAL TRUST                           Case No. 2:17-cv-00605-APG-CWH
      COMPANY,
 7
                             Plaintiff,                      ORDER
 8
            v.
 9
      LV REAL ESTATE STRATEGIC
10    INVESTMENT GROUP LLC, et al.,
11                           Defendants.
12

13          Presently before the court is plaintiff Deutsche Bank National Trust Company’s motion to

14   seal and redact plaintiff’s motion to enforce the settlement agreement (ECF No. 43), filed on

15   September 12, 2018. Plaintiff moves to redact a portion of its motion, and to seal exhibits

16   containing the parties’ settlement discussions.

17          The court recognizes a strong presumption in favor of the public’s right to access judicial

18   records. See Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006)

19   (stating that the “strong presumption of access to judicial records applies fully to dispositive

20   pleadings, including motions for summary judgment and related attachments.”). An exception

21   exists for “[a] narrow range of documents” that are “traditionally . . . kept secret for important

22   policy reasons.” Id. The party moving to seal a dispositive motion must provide compelling

23   reasons to overcome the presumption. Id. The court then balances the interests of the public and

24   the interests of the moving party. Id. Among the compelling reasons which may justify sealing a

25   record is “when such court files might have become a vehicle for improper purposes . . . .” Id. at

26   1179 (quotation omitted). Exposure to embarrassment, incrimination, or further litigation, are not

27   compelling reasons to seal a record. Foltz v. State Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1136

28   (9th Cir. 2003).
 1          Here, plaintiff moves to redact six lines on page three of its motion to enforce the

 2   settlement agreement, and to seal exhibits A-I. Plaintiff argues that the motion and its exhibits

 3   contain the details of settlement negotiations and the settlement amount agreed upon by the

 4   parties. Further, plaintiff argues that public disclosure of the settlement amount would impact

 5   plaintiff’s ability to successfully negotiate settlement in other similar matters in this district. The

 6   court agrees with plaintiff and recognizes the potential that a disclosure of such information may

 7   be used for an improper purpose. The court will therefore order the clerk of court to seal the

 8   motion to enforce the settlement agreement. (ECF No. 43.) Given that plaintiff filed a redacted

 9   version of its motion under seal, plaintiff must file an unredacted version of its motion under seal

10   and file a redacted version of its motion for the public record.

11          IT IS THEREFORE ORDERED that plaintiff’s motion to seal (ECF No. 43) is

12   GRANTED.

13          IT IS FURTHER ORDERED that plaintiff must file an unredacted version of its motion

14   (ECF No. 43) under seal within 10 days of this order.

15          IT IS FURTHER ORDERED that plaintiff must file a redacted version of its motion

16   (ECF No. 43) for the public record within 10 days of this order.

17

18          DATED: October 24, 2018

19
20                                                          C.W. HOFFMAN, JR.
                                                            UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


                                                   Page 2 of 2
